Title: [Diary entry: 26 June 1786]
From: Washington, George
To: 

Munday 26th. Mercury at 74 in the Morning—78 at Noon and 78 at Night. The forenoon was clear and calm—as was the Afternoon except a cloud which rose to the westward and produced rain and a very high wind in the Night. Rid to Muddy hole, Dogue run and Ferry Plantations. Found the Muddy hole people in the Eastermost cut of Corn having finished (with the hoes) the Middle cut on Saturday. The Plows however were yet in the Middle cut. At Dogue Run the Plows had finished breaking up, and had begun crossing the cut in which Barrys houses stand—into which they went about dinner time on Saturday. About 11 Oclock to day the hoes finished weeding the Cowpened ground, and had got into the Swamp corn which was more weedy than the rest. At the Ferry, the plows finished about 9 Oclock the drilled corn by the Fish house and went into the other drilled corn by the Meadow. About the same time the hoes having finished weeding the Corn in the flat,

planted in the common way, had begun to weed the drilled corn by the Fish house and to replant the Irish Potatoes therein. Finished cutting the meadow at the Ferry this afternoon.